Citation Nr: 1624650	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-36 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee, which, in pertinent part, denied an increased rating for PTSD.  In support of his claim, the Veteran testified at a video conference at the RO in January 2012 before the undersigned Veterans Law Judge of the Board.  Entitlement to a TDIU was raised by the Veteran at his hearing.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU due to service-connected disability or disabilities is part and parcel of an increased rating claim when raised by the record).  

In October 2013, the Board remanded this case.  In April 2014, the RO increased the disability rating for PTSD to 70 percent from December 12, 2011.  

In a July 2014 decision, the Board determined that during the entire appeal period, the Veteran's PTSD met the criteria for a 70 percent rating.  Service connection for bilateral hearing loss was also granted.  The matter of a TDIU was remanded.  

In April 2015, the RO implemented the Board's decision which included assigning the 70 percent rating for PTSD from November 10, 2008.


FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.



CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his service-connected disabilities from August 29, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

The Veteran's is service-connected for PTSD, rated as 70 percent disabling; diabetes mellitus (DM), rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  The combined rating was 70 percent from November 10, 2009, and 80 percent disabling from November 15, 2011.  Prior to that time, a 30 percent rating for PTSD was in effect.  

As noted, the Veteran's claim for a TDIU was raised at his hearing in conjunction with his increased rating claim for PTSD.  At that time, the Veteran expressly asserted that his PTSD impaired his ability to do his job to the extent that he eventually retired.  As the Veteran has been assigned a 70 percent rating for the entire appeal period, he satisfies the threshold minimum rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  Thus, the issue is whether his service-connected disabilities (particularly PTSD) preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

According to correspondence from the Veteran he ceased long-term full-time employment on August 29, 2010 where he was a warehouse supervisor.  However, according to his VA Form 21-8940, he had worked part-time as a golf course ranger with a state park since June 2011.  The Board remanded this case to determine the Veteran's exact employment status and have him examined.  In response, the Veteran reported that as of 2015, he still worked part-time as a golf course ranger with a state park, but worked no more than 12 hours per week.  Based on the salary reported, the Board finds that this work is not substantially gainful employment which permits the Veteran to earn a living wage.  Moreover, the Veteran's representative stated in his May 2016 Informal Hearing Presentation that in a recent telephone conversation, the Veteran reported that he quit his part-time job in 2015 because of the escalating stress from dealing with co-workers and customers stating that the Veteran recalled a specific incident where he pushed and grabbed an irate customer simply because the customer cussed at him.  The Veteran also reportedly stated that he has remained unemployed since leaving his part-time job at the golf course.  The record also indicates that in addition to limited work experience, the Veteran has one year of college.  The Board has reviewed the medical evidence which also shows that the Veteran's PTSD progressed over the course of the appeal and the Veteran's statement that he ceased full-time work on August 29, 2010 due to his PTSD is credible.  The Veteran indicated that prior to that time, he worked in a job below his capabilities to accommodate his PTSD.  In the Informal Hearing Presentation, his representative indicated that the Veteran's PTSD began to materially affect his ability to work prior to November 10, 2008 (when the 70 percent rating was assigned) and the Veteran reported that he was demoted from "supervisor of whole warehouse [because he] got in to arguments . . . with co-workers."  The Veteran's "increasing difficulties [in] getting along with people including customers at work and his co-workers" ultimately led to the Veteran being "reassigned from managing the warehouse to walk-in sales.

Nonetheless, the Board finds that the Veteran maintained substantially gainful employment prior to when he left full-time employment on August 29, 2010.  In viewing the medical evidence of record, as well as the Veteran's statements, the Board finds that a TDIU is warranted from that date.  In considering his disabilities, particularly his PTSD, the Board finds that the Veteran is unemployable based on the nature and severity of the PTSD.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.









							(Continued on the next page)


ORDER

A TDIU is granted from August 29, 2010, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


